United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-892
Issued: June 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 11, 2014 appellant filed a timely appeal from a February 27, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. As more than 180 days elapsed from the last merit decision dated January 2,
2014 to the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated January 2, 2014, the
Board affirmed, as modified,2 the November 9, 2012 and February 21, 2013 OWCP decisions
finding that appellant had not filed a timely claim for compensation and that his June 12, 2012
occupational disease claim, assigned file number xxxxxx203, duplicated a December 16, 2002
occupational disease claim, assigned file number xxxxxx738.3 In his 2002 occupational disease
claim, appellant alleged that he sustained central nervous system conditions, including
tachycardia due to exposure to Turco 6776. The Board found that his June 12, 2012 claim that
he sustained an aggravation of preexisting PSVT due to exposure to Turco 6776 in the course of
his federal employment duplicated his December 16, 2002 claim. The Board noted that appellant
had not contended that his injury arose from any new exposure to employment factors nor did he
submit medical evidence supporting that exposure after 2002 caused his claimed condition. The
facts of the claim as set forth in the prior decision are hereby incorporated by reference.
On January 9, 2014 appellant requested reconsideration. He submitted copies of OWCP
and Board decisions in his case and resubmitted medical evidence dated 1974 through 2013.
Appellant also submitted a hospital report dated March 25, 2013 regarding his treatment for
symptoms of a heart attack. He received follow-up treatment on April 23, 2013 and an
electrocardiogram (EKG) on June 6, 2013.
Appellant further resubmitted a December 20, 2012 response from the employing
establishment regarding his claim. On the form he indicated that he had timely filed claim
number xxxxxx203. Appellant also resubmitted a January 22, 2010 decision by the Social
Security Administration (SSA) finding that he was disabled and a May 19, 2011 decision by the
Department of Veterans Affairs (DVA) continuing its determination that he had a 10 percent
impairment due to supraventricular tachycardia.
By decision dated February 27, 2014, OWCP denied appellant’s request for
reconsideration finding that he did not submit evidence or raise an argument sufficient to warrant
reopening his case for further review of the merits under section 8128.
On appeal, appellant argues that he continues to experience supraventricular tachycardia
due to exposure to the chemical Turco 6776. He asserts that his supervisor had actual notice of
his injury and that he obtained medical treatment from its dispensary. Appellant relates that the
evidence established that his condition was employment related and that OWCP should not have
considered it a duplicate claim.
2

The Board determined that he had timely filed his claim in file number xxxxxx203 for compensation as his
supervisor had actual knowledge of his previously filed December 16, 2002 occupational disease claim.
Nonetheless, the Board affirmed OWCP’s denial as it was a duplicate claim.
3

Docket No. 13-1310 (issued January 2, 2014). On June 12, 2012 appellant, then a 57-year-old former heavy
mobile equipment mechanic, filed an occupational disease claim alleging that he sustained an aggravation of
preexisting paroxysmal supraventricular tachycardia (PSVT) due to exposure to Turco 6776 in the course of his
federal employment. He indicated that he became aware of his condition and its relationship to his federal
employment in May 2002. Appellant was last exposed to the work factors identified as causing his condition on
December 14, 2004, when he was removed from employment. OWCP assigned the claim number xxxxxx203.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
The last merit decision in this case is the Board’s January 2, 2014 decision finding that
appellant’s June 12, 2012 occupational disease claim duplicated a prior occupational disease
claim dated December 16, 2002. On January 9, 2015 he requested reconsideration before
OWCP.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In his January 9, 2014 request for reconsideration, he did not show that OWCP erroneously
applied or interpreted a specific point of law. Appellant did not identify a specific point of law
or show that it was erroneously applied or interpreted. He did not advance a new and relevant
legal argument. A claimant may be entitled to a merit review by submitting pertinent new and
relevant evidence, but in this instance appellant did not submit any pertinent new and relevant
medical evidence. Appellant resubmitted evidence previously considered by OWCP, including
4

Supra note 1. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.”
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

9

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

medical evidence dated 1974 to 2013, a January 22, 2010 SSA determination, a May 19, 2011
decision by the DVA, a December 20, 2012 statement from the employing establishment and
copies of decisions by OWCP and the Board in his claim. Evidence which repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.11
Appellant also submitted a hospital report dated March 25, 2013, a treatment note dated
April 23, 2013 and the results of an EKG on June 6, 2013. None of this evidence, however,
pertained to the relevant issue of whether his June 12, 2012 occupational disease claim
duplicated his December 16, 2002 occupational disease claim. It does not address whether any
exposure to Turco 6776 after 2002 caused his condition. Evidence that does not address the
particular issue involved does not warrant reopening a case for merit review.12
On appeal, appellant maintains that he still has symptoms of supraventricular tachycardia
due to exposure to the chemic Turco 6776 and that the weight of the evidence establishes that his
condition is causally related to employment. He further argues that his supervisor had actual
notice of his injury and that he obtained medical treatment from its dispensary. The issue,
however, is whether appellant submitted new evidence or argument sufficient to warrant
reopening his case for further consideration of whether his June 12, 2012 occupational disease
claim duplicated a December 16, 2002 occupational disease claim.
Appellant asserts that OWCP should not have considered his claim a duplicate claim and
should have reviewed all the evidence. He did not, however, submit any evidence in support of
his contention.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under section 8128(a).

11

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

12

Id.; see also Freddie Mosley, 54 ECAB 255 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

